DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WAVELENGTH CONVERSION MEMBER, BACK LIGHT UNIT, AND IMAGE DISPLAY DEVICE HAVING A CURABLE COMPOSITION AND CURED PRODUCT

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (WO 2017/068781 A1, ISR report being used  as English translation) (Toyama, hereafter).
Regarding claims 1, 6-15, 19-22, Toyama, discloses polymerizable compound containing: quantum dots in which CdSe, InP, etc., is used; a multifunctional (meth)acrylate monomer; a multifunctional thiol compound such as pentaerythritol tetrakis (3-mercaptobutyrate); a photopolymerization initiator; and an antioxidant, and document 1 further discloses: a polymeric substance (corresponding to the wavelength conversion layer, cured product) that is obtained by polymerizing the polymerizable composition and has the sulfide structure indicated by generalformula II-A or II-B; a film-shape wavelength conversion member in which said polymeric substance is used; a backlight unit provided with the wavelength conversion member; and a liquid crystal display device provided with the backlight unit (claims, paragraphs [0028]- [0032], [0041]- [0043], [0059]- [0065], [0203]- [0204], fig. 1, 4, etc.).
Toyoma further indicates (paragraphs [0078]-[0079], [0082]-[0083], etc.)  that a hindered amine based radical scavenger can be adopted as the above mentioned antioxidant, and in the examples (refer to paragraphs [0141]-[0142]) in the description of the present application, tetra(l,2,2,6,6-pentamethyl-4-piperidyl)butanetetracarboxylate (corresponding to product name [LA-52] made by Adeka Corporation) or the like, for example, is indicated as being employed as a hindered amine-based compound. Further, this hindered amine-based compound corresponds to the compound indicated by general formula (II) in claims 6 and 15 of the present application.
Although document 1 does not describe an example in which a hindered amine-based radical scavenger is employed as the antioxidant, a person skilled in the art could easily have conceived of actually employing said hindered amine-based radical scavenger that is disclosed as a suitable example of an antioxidant in the device of Toyama.
Regarding claim 11, Toyoma discloses providing barrier films 10, 20 (corresponding to the cover member) so as to cover the wavelength conversion layer (refer to paragraphs [0098]-[0101], fig. 1, etc.).
Claims 4-5 and 16 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (WO 2017/068781 A1, ISR report) (Toyama, hereafter) in view of Kajimoto et al. (JP2012-167246 ) and KiDA et al. (JP2017/101245) (Kajimoto, hereafter) and (Kido, hereafter)
Regarding claims 4-5 and 16-18, Toyoma discloses the device set forth above ( see rejection claim 1). Toyama does not explicitly disclose in regards to a hindered amine-based radical scavenger: employing a compound that has a (meth)acryloyl group as a polymerizable reactive group; or comprising a structure in which a hindered amine-based compound has been copolymerized in a polymeric substance that constitutes a wavelength conversion layer. However, using a hindered amine-based compound as an antioxidant in a resin composition is a well-known feature, and in addition to [LA-52] made by Adeka Corporation, a compound (corresponding to the hindered amine-based compound that is liquid at 20°C), such as 1,2,2,6,6-pentamethyl-4-piperidylmetacrylate ([LA-82] made by Adeka Corporation), for example, having a(meth)acryloyl group as a polymerizable reactive group, and a copolymer ( inter alia, [LA-63P], [LA-68] made by Adeka Corporation) that has a structural unit, indicated by general formula (I) in claim 5 of the present application, such as that disclosed in paragraphs [0104][ -0105], etc., in the description of the present application, are compounds that are well-known as said hindered amine-based compound (refer to the claims, paragraphs [0045]-[0046], [0048], [0057], [0066], [0120]0123], [0129] of Kajimoto, and paragraphs [0032]-[0034], [0047]-[0060], etc., of Kida.
Allowable Subject Matter
Claim is 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 is objected to due to its dependency upon claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879